
	
		I
		111th CONGRESS
		1st Session
		H. R. 3434
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Donnelly of
			 Indiana introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  credit for expenses for household and dependent care services necessary for
		  gainful employment.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Relief for Working Caregivers Act of
			 2009.
		2.Modification of
			 credit for expenses for household and dependent care services necessary for
			 gainful employment
			(a)Increased
			 phaseout thresholdParagraph
			 (2) of section 21(a) of the Internal Revenue Code of 1986 (defining applicable
			 percentage) is amended by striking $15,000 and inserting
			 $75,000.
			(b)Credit allowed
			 for costs incurred to care for parents and grandparents who do not live with
			 the taxpayer
				(1)In
			 generalParagraph (1) of section 21(b) of the Internal Revenue
			 Code of 1986 (relating to qualifying individual) is amended by striking
			 or at the end of subparagraph (B), by striking the period at the
			 end of subparagraph (C) and inserting , or, and by adding at the
			 end the following new subparagraph:
					
						(D)a dependent of the taxpayer (as defined in
				section 152, determined without regard to subsections (b)(1), (b)(2), and
				(d)(1)(B)) who is the father or mother of the taxpayer (or an ancestor of such
				father or mother) and who is physically or mentally incapable of caring for
				himself or
				herself.
						.
				(2)Conforming
			 amendmentSection 21(b)(1)(B)
			 of such Code is amended by inserting (other than a dependent described
			 in subparagraph (D)) after and (d)(1)(B)).
				(c)Inflation
			 adjustmentSubsection (e) of section 21 of such Code is amended
			 by adding at the end the following new paragraph:
				
					(11)Inflation
				adjustment
						(A)In
				generalIn the case of any taxable year beginning after 2010, the
				dollar amounts in paragraphs (1) and (2) of subsection (c) shall each be
				increased by an amount equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the cost of
				living adjustment determined under section 1(f)(3) for the calendar year in
				which the taxable year begins, determined by substituting calendar year
				2009 for calendar year 1992 in subparagraph (B)
				thereof.
							(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of
				$1,000.
						.
			(d)Certain prior
			 amendments to credit made permanentSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to the amendments made by
			 section 204 of such Act.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			
